Wood, J., (after stating the facts). 1. W'e held on the former appeal that the artiole. whose publication was the foundation of the present action was libelous per se. Murray v. Galbraith, 86 Ark. 50. That being true, really the only issue on the second trial was the amount of the damages. • This issue was submitted on instructions that were full, accurate, and fair to appellant. One who publishes a false article calling in question the character of another for probity is liable to the person whose character is assailed in an action for damages. If the publication of the article is without express malice, i. e., without any ill will or animosity on the part of the publisher toward the person whom he assails, and if the publication is made under circumstances that do not indicate any wicked and abandoned disposition or any evil motive on the part of the publisher in making the publication, then the damages to the party whose character is impeached can only be compensatory. But, on the other hand, if the publication is through express malice, or under circumstances that indicate a wicked and abandoned motive in making it, then the person libeled may recover not only compensatory but punitive damages. There can not be' in law any justification or excuse for libel. “The purest treasure mortal times afford is spotless reputation.” “A good name is rather to be chosen than great riches.” Brov. 22-1; Reel. 7-1. The law,' recognizing this, makes libel a crime (section 1850, Kirby’s Dig.), and also requires one who libels another to respond in damages to the party aggrieved, no matter what may be the circumstances under which the libel was evoked or provoked. The absence of personal animosity or ill will, or of evil motive, in committing the libel may be proved for the purpose of showing that the party libeled is not entitled to vindictive or punitive damages. But the publication of a false article calling in question the integrity of another, ipso facto, implies malice, and the law will not permit one who makes such publication to show the circumstances under which it was done for the purpose of depriving the party libeled of compensatory damages. Nor will the law permit the circumstances to be shown for the purpose of mitigating or reducing the amount of such damages. Our own court and the authorities generally sustain the doctrine here announced. Stallings v. Whittaker, 55 Ark. 501; Gaines v. Belding, 56 Ark. 103; Times Pub. Co. v. Carlisle, 36 C. C. A. 475; Palmer v Mahin, 57 C. C. A. at p. 45, 48; Kansas City Star Co. v. Carlisle, 47 C. C. A. 384, 397; Park Pub. Co. v. Butler, 71 C. C. A. 309; Hamilton v. Eno, 81 N. Y. 126; Nicholson v. Rust, 52 S. W. (Ky.) 934. The case of Patton v. Cruce, 72 Ark. 426, is not in conflict with this. There the court through Judge Riddick said: “It is proper to take into consideration the circumstances under which the libel was committed.” But the court had under consideration and was discussing undisputed facts showing express malice, which would entitle the party libeled to punitive damages It follows that the court did not err in refusing appellant’s prayers numbered 4 and 4)^. So far as these were applicable to the issue of punitive damages, they had been fully covered by the court in other instructions. Besides, the verdict of the jury finding in favor of appellee for only compensatory damages cured any error that might have been in the rulings of the court on the issue of exemplary damages. But there were no errors. 2. The court did not err in refusing appellant’s prayer number 7. The instructions given by the court confined the jury to the “compensatory damages caused by the publication” and to “such compensatory damages as the evidence showed he was entitled' to recover on account of such publication.” The court correctly defined compensatory damages. Under the instructions of the court, the jury could not have found appellant liable for current rumors and reports derogatory to the character of appellee which were put in circulation by others. Appellant under the instructions could only be found liable in damages for the injury produced by his own publication. 3. We find no prejudicial error in the rulings of the court pertaining to the admission of the testimony of appellee and other witnesses. The testimony of appellee was germane to the issue as to whether the publication had the effect to “impeach the honesty, integrity, veracity and reputation” of appellee, as was alleged in the complaint, and, if so, to what extent. But if the testimony tending to prove injury to appellant’s" business and tending to impeach his reputation as a business man was incompetent, then the error of the court in admitting it was cured, and any prejudicial effect it might otherwise have had was taken away by the instruction of the court which expressly told the jury “that, no special damages being proved or .claimed in the complaint, plaintiff is not entitled to recover anything for such special damages.” And by the further instruction that “actual or special damages represent a pecuniary loss shown to have been sustained by the plaintiff as the direct result of the publication of the false and defamatory matter complained of.” There is no contention that the amount of the verdict fox' compensatory damages is excessive. The evidence in the record on behalf of appellant, and from his viewpoint, entirely exoneiates him from the charge of express malice, and shows that in making the publication he was actuated only by the desire to serve the public in exposing what he honestly believed, from the information then at hand, to be a piece of outrageous “graft” on the part of public officials. It turned out, however, that appellant was mistaken in the facts, and, not waiting for accurate knowledge, published an article which proved to be untrue, and which was a defamation of the character of appellee. The publisher in such case, although inspired by the laudable purpose ot denouncing dishonesty in public officials, is nevertheless guilty of libel if his publication impeaches the integrity of particular individuals; and if the facts he states are false, he acts at his peril.» Although there may be no express malice, the law, as we have seen, implies the malice essential to constitute libel from the publication of a defamatory article, and gives the party injured redress in compensatory damages. 25 Cyc. pp. 49ie, 492I1. The judgment must be affirmed.